By the Court.—Dugro, J.
Plaintiff brought his action to recover the amount paid defendant for 15 shares of the Stead Boiler Company. He claims to have been induced to purchase the stock by false and fraudulent statements of defendant, upon which he relied.
The dismissal of the complaint was error, for there-was evidence in the case from which a jury could properly conclude that' certain statements as to existing facts, set forth in the complaint as having been made by defendant, were false, and made by the defendant with intent to deceive, and that the plaintiff was deceived by them and induced to purchase the stock in question. The existence of this evidence was sufficient to require the submission of the case to the jury.
An application of the law as stated in Conkey v. *129Bond, 36 N. Y. 427, to the facts of this case, requires for another and a different reason the disposition made of this appeal.
The judgment should be reversed and a new trial ordered, with costs to abide the event.
Sedgwick, Ch. J., and Truax, J., concurred.